Citation Nr: 1604598	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-36 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.  He had no foreign service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for service connection for bilateral hearing loss.   

The Veteran requested a hearing before the Board at the RO in the September 2009 VA Form 9.  The hearing was scheduled for March 21, 2011.  Notice of the hearing date was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of this notice is contained in the Veteran's VA claims file and the regularity of the mail is presumed.  In a statement received at the RO on March 9, 2011, the Veteran indicated that he declined the March 21, 2011 hearing and he wished to reschedule it for a later date.  The hearing was not rescheduled and the Board found that the Veteran failed to appear to the hearing.  In the March 2014 decision, the Board determined that Veteran's hearing request was deemed withdrawn pursuant to 38 C.F.R. § 20.704(d) (2015).  

The Veteran or his representative may request a change in the hearing date in writing within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. § 20.702(c)(1) (2015).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702(c)(2).  In the current case, the Board finds that the hearing date of March 21, 2011 was fixed since the Veteran's request to reschedule was not received more than two weeks prior to the hearing date and the Veteran did not show good cause for the request.  The Board also notes that the Veteran did not object to the Board's characterization that his hearing request with withdrawn in the March Board decision.  The Veteran also requested that the appeal process be expedited and requested that his case be immediately certified to the Board in a July 2014 statement.  The Board finds that the Veteran's March 21, 2011 hearing date was fixed, he failed to report to the hearing, and thus, the Veteran's hearing request is deemed withdrawn pursuant to 38 C.F.R. § 20.704(d).  

In March 2014, this matter was remanded to the agency of original jurisdiction (AOJ) for development; the AOJ was instructed to afford the Veteran a VA audiometric examination.  The Board finds that the AOJ afforded the Veteran a VA examination and a medical opinion was obtained.  The March 2014 remand order has been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

In July 2014, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran currently has right and left ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.  

2.  Symptoms of hearing loss were not chronic in service, have not been continuous since service separation, nor been manifest to a degree of 10 percent within a year of service separation; and, the preponderance of the evidence fails to establish that the Veteran's current bilateral hearing loss disability is related to exposure to acoustic trauma during his period of active service or other injury or event in active service, and the bilateral hearing loss is not caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Records from a private audiologist were obtained and associated with the record.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In December 2008, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  

VA provided an audiometric examination in May 2014 and an addendum medical opinion was provided in June 2014 and this medical evidence addresses the nature and etiology of the claimed hearing loss.  The examination and medical opinion are adequate because a medical professional, a licensed audiologist, performed the examinations and issued the medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided a medical opinion assessing whether the Veteran has a hearing loss disability for VA purposes that is related to active service or is secondary to the service-connected tinnitus.  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

2.  Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c)  (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran contends that he incurred hearing loss in service after being exposed to firearms of various calibers without hearing protection.  See the September 2008 private audiologist opinion.  He asserts that the hearing loss manifested in 1973.  See the November 2008 claim for compensation.  

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by firearms.  He is competent to describe observable symptoms such as decreased hearing in the ears.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Board finds that the Veteran's lay statements have limited credibility.  He has only made general assertions as to the noise exposure in service.  He does not provide any detailed information of the noise exposure such as when the exposure occurred and the frequency of such exposure.  He also only makes a bare assertion that the hearing loss began in 1973 and he does not provide any detailed information as to the frequency or duration of the hearing loss symptoms. Yet, the Veteran specifically denied having experienced any hearing loss at separation, and audiometric testing at that time does not show any hearing loss.  

The Board further points out that the Veteran has no foreign service and he does not allege nor does the evidence show that he is a combat veteran.  The service records indicate that the Veteran's military occupation was kitchen supervisor.  For these reasons, the Board finds that the Veteran's in-service exposure to firearms is conceded.  However, the extent of the exposure had not been established.  Also, there is insufficient evidence to establish chronic or continuous hearing loss symptoms in service and after service due to the limited probative value of the Veteran's lay statements.  Chronicity and continuity of the symptoms are discussed in further detail below.  

The Board next finds that the Veteran has a sensorineural hearing loss "disability" both ears that meets the criteria of 38 C.F.R. § 3.385.  On the audiological evaluation in May 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
70
70
LEFT
20
25
65
85
100

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.  Sensorineural hearing loss of the left and right ears was diagnosed.  

The weight of the competent and credible evidence establishes that the Veteran had normal hearing in service and he did not have any hearing loss complaints.  The Veteran underwent an audiological examination in service upon enlistment examination in January 1971.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
NA
0
LEFT
10
5
5
NA
5

The Veteran underwent another audiological examination upon separation examination in December 1972.  The Veteran reported "no" when asked if he had hearing loss or ear trouble.  Examination of the ears was normal. 



On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this regard, the service audiologic evaluations show that there was a shift in the thresholds in each ear during service.  However, the fact remains that the service audiologic evaluations do not establish that the Veteran had a hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Board finds that the weight of the competent and credible evidence establishes that the current right and left ear hearing loss is not due to or related to service, to include the noise exposure in service.  There is no medical evidence showing a diagnosis of right or left ear sensorineural hearing loss within one year from service separation in February 1973.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Thus, service connection for right and left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.307(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of right or left ear hearing loss during service or continuous symptoms of hearing loss since service.  The service treatment records do not document hearing loss symptoms or complaints.  The Veteran denied having hearing loss upon separation examination in December 1972.  In a January 1973 statement, he indicated that there was no change in his medical condition.  The Veteran first alleged hearing loss in November 2008, when he filed his first claim for service connection for hearing loss.  

The post service medical evidence does not show treatment for hearing loss until approximately 2008, when he reportedly first sought medical evaluation of hearing loss.  The September 2008 private audiometric examination is the first clinical evidence of sensorineural hearing loss.  This lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the right and left ear hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of right and left ear hearing loss in service and continuously after service.  As noted, the service treatment records do not document any complaints of hearing loss; the Veteran denied having hearing loss symptoms upon service separation examination.  The audiometric tests that were administered in service do not show hearing loss for VA purposes.  

The weight of the competent and credible evidence does not establish chronic and continuous right and left ear hearing loss symptoms in service and since service.  As noted, the Veteran has only made a bare assertion that the hearing loss began in 1973.  While the Veteran has reported experiencing hearing loss since 1973, the Board finds that such statements have limited credibility and limited probative value because these statements were first made over 30 years after service and were made in connection with the Veteran's claim for compensation.  The Veteran's lay statements are general and do not contain any detailed information about the symptoms such as frequency or duration of the symptoms.  The lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  The statements are also inconsistent with the statements the Veteran made while in active service; as noted, upon separation examination in December 1972, the Veteran denied having ear trouble or hearing loss symptoms.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  Thus, for these reasons, the Board finds that the Veteran's lay statements concerning the onset of the hearing loss symptoms to have little probative value and are outweighed by the service medical evidence and his own statements that he made in service.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent hearing loss symptoms in service and since service.  Thus, service connection for right and left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the competent and credible evidence establishes that the current Veteran's bilateral hearing loss is not medically related to his active service.  The May 2014 VA medical opinion and the June 2014 addendum opinion indicate that the audiologist opined that it was less likely than not that the current right and left ear hearing loss was caused by or the result of noise exposure in service.  The Board notes that the audiologist reviewed the claims folder including the service treatment records and examination reports, and examined the Veteran.  The basis for the audiologist's opinion was that the inservice audiometric thresholds upon enlistment and separation exams were clinically normal.  The audiologist also opined that it was unlikely that the bilateral hearing was caused or aggravated by the service-connected tinnitus.  The addendum opinion set forth the rationale for the medical opinion; the audiologist indicated that tinnitus is not known to cause or aggravate hearing loss and additionally, normal hearing individuals do experience tinnitus for multitudes of reasons.  The audiologist cited to McKee, G. J., and S. D. G. Stephens,  "An investigation of normally hearing subjects with tinnitus." International Journal of Audiology 31.6 (1992): 313-317.

The Board finds the VA medical opinions to be probative since the VA audiologist reviewed the Veteran's claims file and medical history and provided a rationale for the opinion.  Specifically, she noted that audiometric testing at the Veteran's separation physical showed no hearing loss, and there was no significant shift in hearing acuity during service.  The VA medical opinion states that the claims file was available and reviewed.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

The Board finds that the September 2008 opinion by the private audiologist is not sufficient to establish a nexus between the current hearing loss and service.  The private audiologist indicated that the Veteran had a significant history of noise exposure in service which involved the exposure to firearms without the use of hearing protection.  The private audiologist also indicated that after service, the Veteran worked around saw mills for approximately 30 years mostly without hearing protection.  The private audiologist indicated that the Veteran's degree and configuration of hearing loss is consistent with significant noise exposure as described in his military and occupational work setting.  The private audiologist indicated that it would be impossible to quantify the degree of the hearing loss from military experience alone without any previous audiometric data but it is believed to be a significant contributing factor.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, two medical opinions are of record, both of which were provided by audiologists who are presumed to have the training and expertise to opine on the etiology of the Veteran's bilateral hearing loss.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

The Board finds that the September 2008 private medical opinion to have less probative weight than the VA medical opinions.  The Board does not question the private audiologist's competence and expertise as an audiologist; however, the opinion has limited probative value because it is unclear whether the audiologist reviewed the in-service audiometric evaluations which showed normal hearing in service.  This is highly relevant in this case, because the audiometric testing at separation did not show any hearing loss.  The private audiologist would also have been unable to compare the audiometric testing at the Veteran's enlistment physical with that at his separation physical.  

The audiologist also indicates that the Veteran had significant noise exposure in service.  However, this assertion is not supported by the evidence of record.  The Board concedes that the Veteran was exposed to noise by firearms in service but there is insufficient evidence of record to quantify this exposure as significant.  

Further, the private audiologist indicated that it would be impossible to quantify the degree of the hearing loss from military experience alone without any previous audiometric data but the military noise exposure would be a significant contributing factor to the current hearing loss.  The Board finds this statement to have limited probative value because it is inconclusive.   

Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Medical opinions based upon insufficient facts and data or based upon an inaccurate premise have limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data.  The Court has also held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).

Further, the private opinion is evidence of an intervening post-service cause for the Veteran's current hearing loss which is the 30 year post service history of occupational noise exposure from working at a saw mill.  This evidence weighs against the claim.   

The Veteran has made a general assertion that the hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss, which requires the administration of sophisticated testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  

In light of the above, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not that either the right or left ear sensorineural hearing loss is related to either the Veteran's service or to a service connected disability.  The claim for service connection for right and left ear sensorineural hearing loss is therefore denied. 


ORDER

Service connection for bilateral sensorineural hearing loss is denied. 

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


